Citation Nr: 0324469	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  97-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis. 

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for the post-operative 
residuals of mandibular reconstruction.

5.  Entitlement to an evaluation in excess of 30 percent for 
cervical strain with muscle spasm and headaches.  

6.  Entitlement to a 10 percent disability rating for 
multiple, noncompensable service connected disabilities 
pursuant to 38 C.F.R. § 3.324.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from May 1988 to October 1995.  
There is also evidence that the veteran had over 12 years of 
prior active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In September 2000, the Board remanded the issues listed on 
first page herein to the RO for additional evidentiary 
development.  In February 2003, a Supplemental Statement of 
the Case (SSOC) was issued, which continued the denial of 
service connection for allergic rhinitis, bronchitis, 
sinusitis, postoperative residuals of mandibular 
reconstruction, and entitlement to a 10 percent disability 
rating for multiple, noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324.  In that same 
SSOC, the disability rating for service connected cervical 
strain with muscle spasm and headaches was increased from 
noncompensable to 10 percent, effective from June 9, 2000, 
and from 10 to 30 percent, effective from August 2, 2002.  


In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, although the RO 
granted an increased rating to 30 percent for service-
connected cervical strain with muscle spasm and headaches 
during the appellate process, the veteran has not indicated 
that she is satisfied with that assigned disability rating.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claims.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
and it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's recent decision 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1337 (Fed. Cir. 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held 38 C.F.R. § 19.9(a)(2) to be invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The appellant should be contacted and 
invited to submit any additional evidence she 
may have in support of her claims.

2.  The appellant should also be notified by 
letter of the directives of the VCAA and the 
new heightened duty-to-assist regulations, 
regarding her claims of entitlement to 
service connection for allergic rhinitis, 
bronchitis, sinusitis, postoperative 
residuals of mandibular reconstruction, 
entitlement to a 10 percent disability rating 
for multiple, noncompensable service-
connected disabilities pursuant to 38 C.F.R. 
§ 3.324, and entitlement to a rating in 
excess of 30 percent for cervical strain with 
muscle spasm and headaches.  The RO must 
review the claims file and ensure that all 
notification and development action required 
by the VCAA is completed.

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

4.  Thereafter, the RO should readjudicate 
the appellant's claims of entitlement to 
service connection for allergic rhinitis, 
bronchitis, sinusitis, postoperative 
residuals of mandibular reconstruction, 
entitlement to a 10 percent disability rating 
for multiple, noncompensable service-
connected disabilities pursuant to 38 C.F.R. 
§ 3.324, and entitlement to a rating in 
excess of 30 percent for cervical strain with 
muscle spasm and headaches.  If the benefits 
sought on appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the February 2003 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


